WHITING, J.
On June 17, 1915, on a hearing had upon an order to show cause why the settled record and the appellant’s brief herein should not be stricken from the files and records of this action, it was by this court ordered that such settled record and brief be stricken; and, upon a rehearing had, this court, upon August 7th, refused to disturb its former order herein. Inasmuch as the striking of said brief from the files leaves nothing before this court for consideration, the judgment'and order appealed from are affirmed.